     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 1 of 10 Page ID
                                      #:7863


 1 THOMAS W. FALVEY, SBN 65744
   thomaswfalvey@gmail.com
 2 LAW OFFICES OF THOMAS W. FALVEY
   550 North Brand Boulevard, Suite 1500
 3 Glendale, California 91203
   Telephone: (818) 547-5200
 4 Facsimile: (818) 500-9307
 5
   Attorneys for Plaintiffs SEVAG CHALIAN,
 6 SIGFREDO CABRERA, ENKO TELAHUN,
   CHRISTINE MCNEELY, PATRICK BRENNAN,
 7 and the Putative Class
   (Additional Counsel for Plaintiffs Listed On Following Page)
 8
 9                         UNITED STATES DISTRICT COURT
10                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12    SEVAG CHALIAN, an Individual,                 CASE NO.: 2:16-cv-08979-AB-AGR
      et al., on behalf of themselves and all
13    others similarly situated and the             Assigned to Hon. André Birotte Jr.
      general public,
14                                                  State Case No.: BC 627757
                                  Plaintiffs,       State Action Filed: July 20, 2016
15                                                  Removal Date: December 5, 2016
16
            vs.
                                                    DECLARATION OF THOMAS
17    CVS PHARMACY, INC., a Rhode                   W. FALVEY IN SUPPORT OF
      Island corporation; CVS RX                    PLAINTIFFS’ REPLY TO THE
18    SERVICES, INC., a New York                    OBJECTION TO CLASS
      corporation; GARFIELD BEACH                   ACTION SETTLEMENT FROM
19    CVS, LLC, a California limited                HYAMS OBJECTORS
      liability company; and DOES 1
20    through 100, inclusive,                       [FILED CONCURRENTLY WITH
                                                    PLAINTIFFS’ REPLY TO THE
21                                                  OBJECTION TO CLASS ACTION
      Defendants.                                   SETTLEMENT FROM HYAMS
22                                                  OBJECTORS ]
23                                                  Date:     December 4, 2020
24                                                  Time:     10:00 am
                                                    Location: Crtm. 7B, 350 West First
25                                                            St., Los Angeles, CA
26
27
28


                                                1
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 2 of 10 Page ID
                                      #:7864


 1   Michael H. Boyamian, SBN 256107
     Armand R. Kizirian, SBN 293992
 2   BOYAMIAN LAW, INC.
     550 N. Brand Blvd., Suite 1500
 3   Glendale, CA 91203
     Telephone: (818) 547-5300
 4   Facsimile: (818) 547-5678
     E-mail: michael@boyamianlaw.com
 5           armand@boyamianlaw.com
 6 Michael S. Morrison, SBN 205320
   ALEXANDER MORRISON + FEHR LLP
 7 1900 Avenue of the Stars, Suite 900
   Los Angeles, California 90067
 8 Telephone: (310) 394-0888
   Facsimile: (310) 394-0811
 9 E-mail: mmorrison@amfllp.com
10   R. Craig Clark (SBN 129219)
     cclark@clarklawyers.com
11   Alicja A. Urtnowski (SBN 321215)
     aurtnowski@clarklawyers.com
12   CLARK LAW GROUP
     3258 Fourth Avenue
13   San Diego, CA 92103
     Telephone: (619) 239-1321
14   Facsimile: (888) 273-4554
15 Walter Haines, SBN 071075
   UNITED EMPLOYEES LAW GROUP
16 5500 Bolsa Avenue, Suite 201
   Huntington Beach, CA 92649
17 Telephone: (562) 256-1047
   Facsimile: (562) 256-4554
18
   Attorneys for Plaintiffs SEVAG CHALIAN,
19 SIGFREDO CABRERA, ENKO TELAHUN,
   CHRISTINE MCNEELY, PATRICK BRENNAN,
20 and the Putative Class
21
22
23
24
25
26
27
28


                                           2
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 3 of 10 Page ID
                                      #:7865


 1                      DECLARATION OF THOMAS W. FALVEY
 2   I, Thomas W. Falvey declare and state as follows:
 3            1.   I am an attorney duly licensed to practice law in the State of
 4   California. I am a member in good standing of the State Bar of California, and the
 5   Northern District of California. I am one of the attorneys of record in the instant
 6   litigation, and I make this declaration in support of Plaintiffs’ Reply to the
 7   Objection from Class Action Settlement from Hyams Objectors in the matter of
 8   Chalian, et al. v. CVS Pharmacy, Inc., et al.
 9            2.   I founded my law firm in 1981. Prior to that I was an attorney with the
10   firm of Bodkin, McCarthy, Sargent & Smith (previously known as Bodkin, Breslin
11   & Luddy), working primarily as a defense attorney. I have been practicing in the
12   field of employment law since 1979, and have, since then, continuously represented
13   employee-plaintiffs (and, on very rare occasions, defendant-employers). In the past
14   several years, my practice has been exclusively devoted to the field of employment
15   law. I have represented plaintiffs at all levels including the federal and state trial
16   courts, the California Court of Appeal, and the Ninth Circuit Court of Appeals.
17            3.   I received my Juris Doctor degree in December 1975 from U.C.L.A.
18   School of Law and became licensed to practice law in California at that time. I
19   have an extensive background in both employment and plaintiff-oriented civil
20   litigation. The litigation of wage and hour cases, including class action matters
21   under both state and federal law, is a significant part of my day-to-day practice. I
22   have been lead counsel in numerous employment cases filed under various statutes,
23   including The Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964,
24   the California Labor Code, California Fair Employment and Housing Act, and
25   other analogous statutes. I currently have many cases pending, and have filed
26   numerous cases which have resulted in positive results for literally thousands of
27   individuals, involving Plaintiffs' employment law, in both federal and state court.
28   ////

                                                3
            DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
                OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 4 of 10 Page ID
                                      #:7866


 1          4.    While this case was filed in 2016, your declarant became involved in
 2   and settled several, previous actions on behalf of CVS employees. In fact,
 3   immediately before filing the instant action in July of 2016, my office was counsel
 4   of record in eleven (11) class actions for unpaid wages filed against CVS. These
 5   eleven (11) class actions were filed to encompass the six (6) regions which CVS
 6   utilizes as it organization of stores in California. These eleven (11) cases targeted,
 7   in essence, types of cases, one on behalf of pharmacists who "float," i.e., travel
 8   among stores, and the second on behalf of pharmacists who have worked seven (7)
 9   days in a row. All in all, my office has previously litigated fourteen wage and hour
10   class action lawsuits against CVS. The instant suit of Chalian v. CVS is the 15th
11   wage and hour action my office has pursued against CVS on a class basis.
12          5.    The Law Offices of Thomas W. Falvey previously consisted of your
13   declarant, and two associates, Michael H. Boyamian and Armand R. Kizirian. It
14   specializes in employment matters, including class-action litigation in federal and
15   state court. A substantial portion of our class action cases consisted of wage and
16   hour cases in California state and federal court.
17          6.    Your declarant has been involved in representing CVS pharmacists
18   since 2006 (Tong/Chau v. CVS RX Services, Inc., supra). Since that time,
19   throughout more than fourteen years, your declarant has spoken with hundreds of
20   pharmacists, and visited them throughout the state in regard to protecting their
21   rights. Moreover, our firm, together with our co-counsel, has conducted significant
22   investigation of this case, and constantly engaged in substantial discovery and legal
23   analysis during the prosecution of this action, and in preparation for the two rounds
24   of mediation.
25          7.    In particular, at the outset of this case and during the pendency of this
26   matter, your declarant and his office contacted and was contacted by numerous
27   former and current CVS employees and spoke with them in order to assess their
28   grievances. As with any law firm, the discussion centered on the full panoply of

                                               4
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 5 of 10 Page ID
                                      #:7867


 1   any and all viable legal claims alleged, to be alleged, and the potential trial of this
 2   matter.
 3          8.      Of the discussions your declarant and my office has had with CVS
 4   pharmacists and the like concerned, among other items, meal and rest break
 5   violations. Your declarant’s office personally corresponded with over 75 CVS
 6   employees in connection with their employment at CVS, which also encompassed
 7   relevant discussions about their ability or inability to take meal and rest periods.
 8   After Mr. Morrison and his firm were brought in as co-counsel to this case, we
 9   tried to identify another class representative for the meal and rest break violations
10   since Mr. Chalian expressed his ability to take meal and rest breaks. Ultimately,
11   your declarant in discussions and agreement with co-counsel, determined that meal
12   and rest break violations would not be amenable to class treatment, primarily, for
13   two reasons.
14          9.      The first has to do with the decision in Dukes v. Wal-Mart, 131 S.Ct.
15   2541 (2011). The essence of that case, at least from attorneys who practiced class
16   action law, was that one suddenly might have a difficult time bringing an action
17   against a company which included employees who worked throughout the state of
18   California. In fact, the Chau/Tong v. CVS case cited above was for all of CVS’
19   pharmacies located in California at that time, which, in effect only covered
20   Southern California, going up to roughly as far north as Ventura or so. Plaintiffs'
21   counsel later filed a case entitled Hadjavi, et al v. CVS Pharmacy, Inc., et al, Case
22   No. CV 10-4886-SJO (RCx) (C.D. Cal.), in 2010. However, that case, upon being
23   removed, was deemed too large to have commonality, such that it became obvious
24   to Your Declarant and plaintiffs’ counsel that individual cases would have to be
25   filed for each of the regions in order to even attempt to prevail.
26          10.     CVS has two regions covering northern California. Region 73 for all
27   intents and purposes, covers CVS pharmacies along the coast, centering in San
28   Francisco, and going north and south perhaps 50 miles or so. Region 74 covers
                                                5
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 6 of 10 Page ID
                                      #:7868


 1   Northern California, going as far north as Redding and Eureka, all the way down to
 2   Bakersfield, in what is often called the Central Valley of California.
 3          11.   Within these regions, CVS has “Districts” which cover, roughly, about
 4   18 stores each. Sometimes pharmacists only work within one district in that
 5   region. For other pharmacists, they might work in as many as 20 or 30 or 40 or up
 6   to 100 different pharmacies. And, in fact, the pharmacists in the northern part of
 7   California can work in either region. The pharmacists, surprisingly, perhaps, often
 8   didn't know in which particular region (CVS has regions numbered 54, 60, 65, 72,
 9   73 and 74 in California) they worked. Moreover, it was only through constant
10   cross-checking and analyzing this data that we were able to determine the extent of
11   pharmacists who worked in more than one region.
12          12.   CVS has four regions in Southern California. Region 54 covers, for
13   all intents and purposes, the area of San Diego County. Region 60 covers Orange
14   county heading along up the coast toward Los Angeles. Region 65 cover the
15   northwest part of Los Angeles County, north to San Luis Obispo. Region 72
16   covers what might be considered the Inland Empire, and going south toward Palms
17   Springs and east on the 10 Freeway. Your declarant has attached a map, (Exhibit 1
18   hereto) of these various regions, so the court can see how and why it becomes
19   difficult for counsel to track class members, given their mobility and the different
20   store assignments given them by CVS.
21          13.   Why does this unique geography of regions, districts, and stores
22   matter? Because in discussions with CVS pharmacists and pharmacy employees, it
23   began to seem to your declarant that meal and rest break policies and practices
24   differed from Region to Region, District to District, and from store to store.
25          14.   The second reason is that we learned of disparate experiences among
26   CVS employees when it came to meal and rest periods. For example, one
27   pharmacist would say that he or she received her meal and rest breaks when she
28   worked in Store X, but then we he or she worked or floated to another CVS store,

                                               6
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 7 of 10 Page ID
                                      #:7869


 1   the manager was apathetic about breaks, or there was no schedule for breaks. We
 2   came to learn of other CVS employees who had no issues with meal or rest breaks.
 3   We also understood from others that they may have worked in a high volume
 4   pharmacy which made meal and rest breaks difficult to achieve. It therefore
 5   became readily apparent that in contrast to the unpaid training time, or the
 6   previously 7-day or Floater cases, the meal and rest break claims could become
 7   more difficult to identify an overarching common policy and procedure that would
 8   be amenable to class treatment. CVS’ meal and rest break policies were also
 9   facially complaint so the argument in a contested, class certification motion would
10   naturally pivot to the direction of a de facto policy where CVS employees were
11   overworked and did not have enough time for statutory breaks. In your declarant’s
12   experience in handling dozens of class action cases, those types of arguments can
13   prove difficult to achieve class certification on in a contested motion.
14          15.   Shortly before the filing of the Chalian complaint, my office also came
15   to learn of the Howard v. CVS Caremark Corp. No. 15-55465 (9th Cir. 2016)
16   decision, where the Ninth Circuit affirmed the district court’s order denying class
17   certification. Although that decision focused on “off-the-clock” work, the central
18   argument by plaintiff’s counsel in Howard was that the Rx Connect Data could be
19   used as common proof to determine whether CVS pharmacists were working off-
20   the-clock. That approach appealed to my office as a basis to determine the
21   legitimacy of meal and rest breaks. However, the Ninth Circuit unfortunately
22   agreed with the district court that such data from CVS was ultimately unreliable.
23          16.   We therefore proceeded to prosecute this action on a legal theory
24   which we reasonably believed through our extensive investigation and our prior
25   experience in handling CVS cases would allow us the best opportunity to obtain
26   relief for CVS employees. We worked diligently and hard to get a maximum
27   benefit for as many class members as possible. The results speak for themselves.
28   As explained in Plaintiffs’ Motion for Final Approval, an eight figure settlement in

                                               7
         DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
             OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
     Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 8 of 10 Page ID
                                      #:7870


 1   excess of $10,000,000.00 was achieved for over 20,000 class members, a
 2   substantial number greater than the average for wage and hour class actions.
 3          I declare under penalty of perjury under the laws of the State of California
 4   and the United States that the foregoing is true and correct and based on my
 5   personal knowledge.
 6          Executed on November 25, 2020, at Moorpark, California.
 7
 8                                                   /s/ Thomas W. Falvey
 9                                                Thomas W. Falvey
10
11
12                                     ATTESTATION
13          I hereby attest that the concurrence in the filing of this document has been
14   obtained from Thomas W. Falvey of the Law Offices of Thomas W. Falvey,
15   Attorneys for Plaintiffs.
16
17   Dated: November 25, 2020               By:   /s/ Armand R. Kizirian
                                                  Armand R. Kizirian
18
                                            Attorneys for Plaintiffs SEVAG CHALIAN,
19                                          SIGFREDO CABRERA, ENKO
                                            TELAHUN, CHRISTINE MCNEELY,
20                                          PATRICK BRENNAN, and the Settlement
                                            Class
21
22
23
24
25
26
27
28
                                            8
           DECLARATION OF THOMAS W. FALVEY IN SUPPORT OF PLAINTIFFS' REPLY TO THE
               OBJECTION TO CLASS ACTION SETTLEMENT FROM HYAMS OBJECTORS
Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 9 of 10 Page ID
                                 #:7871




           Exhibit “1”
Case 2:16-cv-08979-AB-AGR Document 204-1 Filed 11/25/20 Page 10 of 10 Page ID
                                  #:7872
